The opinion of the court was delivered by
Lowrie, J.
It seems to us that the simplest, and the true mode of treating this matter, is to regard McFarland & Co. as bona fide mortgagees of Mrs. Rupp’s title, without notice of the secret title now alleged to be in Mr. Rupp; for so their claim appears in the auditor’s report, which is not excepted to on this account. The result, then, is very plain, that their lien is not cut off by the subsequent discovery of this secret title. Their equity is superior to the title of Wightman.
Decree affirmed at the appellant’s cost.